Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding amendments to the claims, Applicant submits that the amendments overcome all prior rejections. Examiner respectfully disagrees. The amendments fail to significantly alter/amend the claims from their original filing. Therefore, the majority of prior rejections are maintained. Additionally, the amendments introduce new issues under 35 USC 112(b).
Examiner’s Comment
Conditional Language
Claim 1 contains limitations reciting conditional language. The claims do not require that these conditions necessarily be satisfied in every instance in which the method is performed. Conditional limitations do not serve to differentiate the claims from the prior art. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Claim 1, “receiving...after detecting...”
Not Positively Recited
Claims 1-2 and 7-8 contain not positively recited limitations and as such will not differentiate claims from the prior art (“Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.” In re Wilder
Claim 1, “generating...wherein the first sensor data represents...”, “generating...wherein the second sensor data represents...”, “retrieving...the at least one digital token stored in...”
Claim 2, “retrieving...wherein the at least one first data is stored in...”
Claims 7-8, “receiving...wherein the monetary value is predetermined”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Broader than the Specification
Claims 1-6 and 10-11 are silent as to what is performing certain acts within the claims (LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005)).	
generating, using...”, “transmitting, using...”, “receiving, using...”, “storing, using...”, etc.
The published specification discloses the acts performed in the claims such as “generating”, “transmitting”, “receiving”, “storing”, etc. as being performed by a combination of two mobile devices and their respective components. However, the claim does not, instead reciting language such as “generating, using the first sensor...” This language does not specify what is actually performing each respective act (e.g. “generating, by the first device...”). Therefore, the claims are broad enough to read on all possible entities performing the claimed acts and as such, the specification does not provide support for the full breadth of the claim.
Claims 7-9 are also rejected due to their dependence on at least claim 1.
Lack of Algorithm
Claims 1-2, 9, and 11 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 1, “generating...a first sensor data, wherein the first sensor data represents a first physical variable...” and “generating...a second sensor data, wherein the second sensor data represents a second physical variable...” Paragraph 0049-0050 of the published specification disclose sensor data representing physical variables such as acceleration. However, the specification does not disclose how the sensor data represents such a physical variable.
Regarding claim 1, “transmitting...at least one erase command comprising at least erasure data; receiving, using the first wireless transceiver, the at least one erase command; and the at least one erasure data...after receiving the at least one erase command.” Paragraph 0076 discloses transmitting, receiving, and storing erasure data based on an erase command. However, the specification does not disclose what an erase command or erasure data is.
Regarding claim 2, “determining...a successful transfer...” Paragraph 0077 discloses comparing actual data with erasure data and determining a successful transfer. However, the specification does not disclose how a successful transfer is determined.
Regarding claim 9, “determining...a second amount of money...” Paragraph 0073 discloses analyzing the read command and determining the transferred amount of money. However, the specification does not disclose how the transferred amount of money is determined.
Regarding claim 11, “validating...authenticity of the at least one memory address based on at least one characteristic...” Paragraph 0075 discloses validating the memory address based on at least one characteristic. However, the specification does not disclose how the second device can “validate” a memory address.
Claims 2-11 are also rejected due to their dependence on at least claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Unclear Scope
Claim 7 recites, “transferring an amount of money by the first mobile device and receiving the amount of money by the second mobile device by: receiving, using the first input device...transmitting, using the first wireless transceiver...receiving, using the second wireless transceiver...receiving, using the second input device...comparing, using the second processor...and confirming, using the second processor...” It is unclear as to which device (i.e. first or second) is performing each act using the respective components (e.g. “receiving, by the first device using the first input device...” or “receiving, by the second device using the first input device...”) Therefore, the scope of claim 7 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 9 is also rejected due to its dependence on at least claim 7.
Claim 8 recites, “receiving an amount of money by the second mobile device by: ...receiving, using the first wireless transceiver...displaying, using the first display unit...receiving, using a first input device comprised in the first mobile device...” It is unclear whether the acts cited above are being performed by the second device using the components of the first device or being performed by the first device. Therefore, the scope of claim 8 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1, from which claim 10 depends, recites “transmitting...at least one memory address...after generating each of the first sensor data and the second sensor data” However, claim 10 recites “validating...wherein transmitting of the at least one memory address is after validating the authenticity...”
 Claim 1 recites no such restriction on transmittal of the memory address other than generation of the sensor data. Therefore, claim 10 may be broader than claim 1 as it may not include the transmitting and subsequent steps of claim 1 based on the validation (e.g. if the transaction is invalid).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on (571)-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685